To compel payment of a loss sustained in October, 1889, by killing of sheep by dogs, under How., Secs. 2123 et seq.
Denied November 18, 1891, with costs.
*1393The common council of the city of Marshall, in April, 1890, directed the recorder to draw an order on the county treasurer in favor of relator for $105, to be paid oút of the dog tax fund. Relator, in April, 1890, filed the order with the treasurer, and as there was not enough in the fund to pay all claims, in full, relator received his pro rata share, or $69.84, together with a certificate showing the total claim and the amount paid thereon. In March, 1891, relator presented this certificate to the county treasurer, and demanded payment of the balance.
Respondent contended that the pro rata payment operated as a full payment, and that the statute authorizing respondent to pay money out of this fund was repealed by Act No. 141, Laws of 1891.